Title: To George Washington from Samuel Huntington, 14 January 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia Jany 14. 1780
          
          Your Excellency will receive herewith enclos’d seven acts of Congress of the 10th 12th 13th & 14th instant.
          By the act of the 13th respecting the Exchange of Prisoners your Excellency is fully authorized to negotiate & conclude all matters & proceedings necessary for an Exchange of Prisoners agreeable to the Act of Congress of the 5th March 1779.
          The Compass of a letter would not suffice to recapitulate the Subject Matter of the several Acts enclos’d and should I give myself that trouble in the present Case it would perhaps give your Excellency unnecessary reading.
          The Officers who deliver’d me your letter of the 4th Instant are Impatient to return & will have the honour of delivering your Excy these dispatches and as I am unwilling to detain them must beg your Excuse for not acknowledging in particular the receipt of several of your letters which have come to hand but are not now before me. I have the honour to be with every Sentiment of respect your Excy’s hble Servt
          
            Sam. Huntington President
          
        